DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/828148 by Teranishi et al.
3.	Claims 1-14 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the inner wall surface of the supply passage of the solution".  There is insufficient antecedent basis for this limitation in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which depends from claims 1 and 2, recites the limitation “wherein the acid further contains sulfuric acid”. This limitation fails to further limit claims 1 and 2 because claim 1 recites “an acid” which is interpreted by Examiner to mean one kind of acid is positively recited. Claim 2 further recites “wherein the acid contains phosphoric acid”. It appears the limitation in claim 3 fails to further limit claims 1 and 2 because the limitation of the acid further containing sulfuric acid would imply that a mixture of acids is used. Since claim 1 recites “an acid” and not a mixture of acids, claims 3 is considered to be an improper dependent claim. Claim 4 is concurrently rejected because it depends from claim 3.


Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not teach or suggest an electrochemical cell comprising an electrochemical device comprising an electrochemical cell provided with an electrolyte having proton conductivity, an anode provided on one side of the electrolyte, and a cathode provided on the other side of the electrolyte, and configured so that a solution containing water, an artificial synthetic resin, and an acid is supplied to the anode.
	The closest prior art reference appears to be Teranishi et al. JP2019-157172A (provided in Applicant’s Information Disclosure Statement filed 6/25/2020). The Teranishi et al. reference teaches (Claim 1) an electrochemical device comprising an anode, a cathode and an electrolyte. A liquid fuel is supplied to the anode which contains water, a saccharide and an acid. However, Teranishi et al. does not teach or suggest an electrochemical device wherein a solution of water, an artificial synthetic resin and an acid are supplied to the anode.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724